 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe consider it strange that the only two individuals ever to holdoffice in NBE should disagree on the circumstances surrounding thefoundation of NBEDespite Mahon's explanation that NBE was notorganizedunder the auspices of NBPW, we nevertheless consider thathis testimony has not rebutted the inference that NBE's formation wasfirst thought of, and was completely implemented, by a handful ofNBPW officialsDespite Mahon's assertion that he assisted in thefoundation of NBE in his capacityas nationalsecretary of NIUC, wecannot disregard the fact that he was also national president ofNBPW, an industrial union which has in the past attempted to repre-sent similarpowerhouse units 4Furthermore,it isundisputed thatErixson was an officialof an NBPWlocaljust prior to NBE's secondmeeting,and that he was elected executive secretary of NBE at ameeting attended solely by three NBPW officialsIn these circumstances, we remain of the opinion that NBE is notan autonomouslabor organization and that it is not independent ofNBPW In accord with the decision inIowa Packing Company,weagain hold that NBE was organizedas anarm of NBPW for thepurpose of circumventing the requirement that a labor organizationseekingto serve powerhouse employees must be a "traditional repre-sentative" of such employeesWe therefore grant the motions of theEmployer and the Intervenor to dismiss the petition[The Boarddismissedthe petition ]*Mahon, Erixson,and Terry are all employed in the powerhouse department of theIowa Packing CompanySince 1944, NBPW has filed at least nine petitions in which itsought to represent powerhouse unitsArlington Hotel Company, Inc.'andChauffeurs,Teamsters &Helpers, Local 878, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America,Petitioner.Case No 32-EC-1250February 2, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (e) of the National LaborRelations Act, a hearing was held before John E Cienki, hearingofficer. 'The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this ease, the Board finds.1The Employer, which operates the Arlington Hotel in HotSprings, Arkansas, contends that the Board should not assert juris-diction in this matter because its operations do not affect commercewithin the meaning of the Act - We find no merit in this contentionI Thename of theEmployerappease as amended at the hearing,126 NLRB No. 51 ARLINGTON HOTEL COMPANY, INC.401The record shows that, during the past year, the Employer's grossrevenues were in excessof $500,000, and that more than 75 percent ofitsguestsresided at the hotel for periods of less than I month .2Moreover,the Employer stipulated, after the hearing, that, duringthe calendar year 1958, it purchased goods and supplies directly frompoints outside the State of Arkansas "valued at an amount of $10,000or more."We find, therefore, that the Employer is engaged in com-merce within the meaning of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction in this proceeding.2.The labor organizations 3 involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit, as amended at the hear-ing,4 of all employees of the Employer engaged essentially in manuallabor, including the telephone operators, but excluding (1) the roomclerks, front clerks, key and information clerks, mail clerks, file clerks,and cashiers as office clericals; (2) the barber and beauty shop employ-ees, newsstand clerks, and liquor and sundry store clerks on the groundthat their interests are different; and (3) the social hostess and thepublicist as professional, managerial, or technical employees.ThePetitioner contends that all these employee categories it proposes toexclude have more frequent customer contact, and, therefore, highereducational, personality, and dress requirements than those of em-ployees in the requested unit.The Petitioner would also exclude theinspectresses, dining room waiter captains, and an individual whomit designates as the room service headwaiter, contending that they aresupervisors.It requests Board determination of the unit placementof food checkers.The Employer contends that all its operations are so integrated thatthe only appropriate unit is one covering all regular full-time em-ployees.It would include all the employee classifications which thePetitioner proposes to exclude : the food checkers, the individual whothe Petitioner claims is designated as a room service headwaiter, and2Floridan Hotel of Tampa,Inc,124 NLRB 261'After the close of the hearing,Hotel&Restaurant Employees and Bartenders Inter-nationalUnion, AFL-CIO,filed it notion tointervene "for the purpose ofappearing onthe ballot if the Board should direct an election"Thereafter, the Petitioner filed arespon'e to motion to intervene opposing the interventionThe Board is adnunistra-tivelysatisfied,however, that this organization had obtained the necessary showing ofinterest prior to the hearingMoreover, it participated in the stipulation regarding theEmployer's interstate operations referred to aboveWe shall,therefore, permit thisorganization,herein referred to as the Intervenor,to participate in the election herein-after directed'As the Intervenor was not present at the hearing and has not asserted any positionwith regard to the unit appropriate herein,the statements of unit contentions are limitedto those made by the Petitioner and the Employer554461-60-vol. 126-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe inspectressesand dining room waitercaptainson the ground thatthey are not supervisors within themeaning ofthe Act.The partiesagreedthat the executive office clerical employees, the seasonal em-ployees, and the bathhouse employees should be excluded.The Em-ployer would exclude the auditor, who works in the executive office,as anexecutive office clerical employeeand alsoas a supervisor.Thereitsnohistory of bargaining for any of the employees.The operations of the hotel are carried on by 4 main departmentsdesignated as rooms, engineering, service, and bathhouse, whichencompas., 27 categories of employees.The rooms department is sub-divided into front office, telephone and bell service, porters, lobbyporters, elevators, security, and housekeeping.In the front office,in an areaof the lobby which is only partly partitioned and whichis visible from the lobby, work the room clerks, front clerks, key andinformation clerks, mail clerks, and cashiers, all of whom the Peti-tioner would exclude.The engineering department is comprised ofthe repair and maintenance men, decorator, painters, furniture men,and groundsmen, allof whom the Petitioner would include. In theservice department are the kitchen, dining room, laundry, garage,print shop, valet, and refreshment bar, the employees of which thePetitioner would include; the barber and beauty shop, sundry andliquor store, and the newsstand, the employees of which the Petitionerwould exclude, and the social hostess and the publicist, whom thePetitioner would exclude.The newsstand is located in the lobbynear the front desk.The sundry and liquor store, the barber andbeauty shops, and the refreshment bar are all located in an arcadein the basement below the lobby, although guests may also receivebarber shop service in their rooms.The bathhouse department isGovernment controlled, and for this reason the parties have agreedto its exclusion.There is also a general executive office.The general managerdirectly supervises the general executive office, the valet, the news-stand, the social hostess, and the publicist.The assistant managersdirectly supervise the front office.All other categories of employees,though under separate immediate supervision, are under the overallsupervision of the general manager, resident manager, and two assist-ant managers.The unit proposed by the Petitioner covers approximately 18 differ-ent categories of employees who are under diverse supervision andengaged in a variety of functions, such as doormen, bellmen, elevatoroperators, telephone operators, porters, room maids, scrub women,repair and maintenance men, kitchen help, waiters, laundry workers,garage men, printers' helpers, refreshment bar clerks, and a valet.Many of these employees have customer contact and personality anddress requirements similar to those of employees whom the Petitioner ARLINGTON HOTEL COMPANY, INC.403would exclude.For example, the refreshment bar clerks personallyserve the customers, as do the doormen, bellmen, elevator operators,waiters, and room maids, and all these employees are required to wearspecial uniforms. It is difficult to draw a line between the duties ofthe retail store clerks, whom the Petitioner would exclude, and therefreshment bar clerks and the waiters, whom the Petitioner wouldinclude, as all these employees are engaged in the sale and service ofproducts.Also, some employees whom the Petitioner would includeare under the same supervision as some it would exclude.Forexample, the general manager directly supervises the lobby portersand the valet, who are in the proposed unit, as well as the newsstandclerk, the social hostess, and the publicist, whom the Petitioner seeksto exclude.Further, there is a high degree of cooperation among all the employ-ees and integration of all the departments, in the common goal ofserving the hotel guests.Thus, the front office clerks give the roomkeys to the bellboys, check with the housekeeping department on thestatus of the rooms, give the telephone operators index cards on theguests, and call the service elevator operators to take departing guests'bags downstairs; the housekeeping department is in touch with thelaundry room; the food checkers sometimes act as cashiers; the store-keeper receives and issues supplies for the taproom, kitchen, andhousekeeping departments; the beauty shop obtains drinks for itspatrons from the taproom; the retail store clerks are called by thetelephone operators or the bellmen to fill customers' requests; theengineering department and the printshop service all departments ofthe hotel; and the social hostess is in communication with the diningroom in the course of arranging dances.All employees, moreover,work in the same building, are centrally hired, and share in the samefringe benefits.Upon the record as a whole, we find that the unit proposed by thePetitioner seeks to include some but not all the employees who have anidentity or community of interests for collective-bargaining purposes,and is, therefore, inappropriate.5With particular reference to the clerks, we are not persuaded by thePetitioner's argument that we should exclude the clerks classified asroom clerks, front clerks, key and information clerks, mail clerks, fileclerks, and cashiers on the ground that they are office clerical em-ployees.The area in which these employees work is separated fromthe hotel lobby only by a partial partition, and their work bringsthem in frequent contact with other employees in the unit, and alsowith the hotel guests as they, respectively, assign rooms to the guests;keep a file of reservations; give the guests keys, information, mes-8 Catalina, Inc.120 NLRB 412 ;Maas Brothers, Inc,116 Y'LRB 1886 ;Sylvania ElectricProducts, Inc,113 NLRB 375;Richmond DryGoodsCompany, Inc,93 NLRB 663, 666. 404DECISIONSOF NATIONALLABOR RELATIONS BOARDsages, and mail; separate mail from the various hotel departments;and maintain the files; and the cashiers receive money from the vari-ous departments, make change, store the guests' valuables, receive pay-ments from guests, and check them out of the hotel. In addition, asnoted above, all employees are subject to the same personnel manage-ment and have the same benefits, and there is considerable inter-dependence of all the departments. It is clear, therefore, and we find,contrary to the Petitioner's contention, that these employees are notoffice clerical employees as that term is defined by the Board, but are,like the other employees in the unit hereafter found to be appropriate,operating personnel with a close mutuality of employment interestswith the employees in the unit.Accordingly, we conclude from all the foregoing that, in the hotelindustry, all operating personnel have such a high degree of functionalintergration and mutuality of interests that they should be groupedtogether for collective-bargaining purposes.'With respect to theplacement of office clerical employees in such units, we shall honoragreements of the parties as to their exclusion or inclusion.'How-ever, when the unit placement of office clericals as a class is in dispute,we shall include them.Accordingly, in agreement with the partiesin this case, we shall exclude the employees in the general executiveoffice.We find, contrary to the Employer's contention, that theauditor, who is not shown to have any employees working under hisdirection, is not a supervisor.However, as he is an office clerical, weshall exclude him, as we do the other office clericals herein.In our opinion, moreover, the retail stores, which are operated bythe Employer, and are not concessions, are also an integral part of theEmployer's hotel operations.The newsstand is supervised by thegeneral manager, and both the beauty shop manager and the sundryand liquor store manager report to general management.The em-ployees in these shops are all employees of the Employer, work inthe same building, and share in the same vacation and insurance bene-fits as the employees we have included in the unit.The physicallocation of the stores in the basement arcade, next to stores having noconnection with the Employer, does not, as the Petitioner argues, de-stroy their community of employment interests with the other operat-ing personnel in the hotel, and we shall, therefore, include these storeemployees in the unit.'6 SeeFlorida Enterprises,Inc, of Georgia,d/b/a Cadillac Hotel,125 NLRB 258,c,herethe Board concluded that the interests of hotel maintenance employees are not normally,sufficiently distinct from those of other hotel employees as to compel their establishmentin a separate unit7We shall treat all office clerical employees alike for unit purposesCfRaybestosManhattan,Inc,115 NLRB 10368 SeeJackson Jitney Jungle Stores,Inc.,115 NLRB 374 (cafeteria employees) , F W.Woolworth Company,107 NLRB 732 (lunch department employees) ARLINGTON HOTEL COMPANY, INC.405The Petitioner seeks a Board determination as to the unit placementof the food checkers, whom the Employer would include.Under thesupervision of the chef, they check trays, post prices on checks, takeorders for room service, and, during the off-season, act as diningroom cashiers.We find that they have the same employment interestsas the dining room employees, who are in the unit, and we shall, there-fore, include the food checkers in the unit.We now turn to a consideration of those employees whose technical,professional, managerial, or supervisory status is in issue :The social hostess plans entertainment for the guests, and withrespect to educational requirements, is required to have only somehigh school education.The publicist is required to have at least ahigh school education, and she arranges to have published, for guestswho so desire, items about them in their hometown newspapers.Al-though, in connection therewith, she sometimes takes their pictures,there is nothing in the record to indicate that she is a professionalphotographer.On the contrary, it would appear that the picturesshe takes are no more than informal snapshots. From the foregoing,it is clear that the work of these employees is not of such an intellec-tual or sufficiently skilled nature as to indicate that they are technicalor professional employees, nor is there any indication in the recordthat they are managerial.Therefore, contrary to the Petitioner'scontention, we find that these employees are not technical, professional,or managerial employees, and we shall, accordingly, include them inthe unit.The inspectresses check the rooms to see if the maids have properlyprepared them for occupancy by guests, and report any defects theyfind to the housekeeper.They are under the supervision of thehousekeeper, and it is the housekeeper who determines the need forany disciplinary action to be taken against the maids.They have nopower to hire, discharge, or effectively recommend such action, andpossess none of the other statutory indicia of supervisory authority.We find, therefore, contrary to the Petitioner's contention, that theyare not supervisors within the meaning of the Act, and, accordingly,we )shall include them in the unit.°The dining room waiter captains are under the supervision of thecatering manager and headwaiter.Although the last level of super-visory authority in the dining room resides in the headwaiter, therecord shows that, in case of an emergency such as a waiter arrivingintoxicated, the dining room waiter captains would have authority todischarge.There is no evidence, however, that they have actuallyever exercised such authority.Under all the circumstances, we findthat supervisory authority is exercised by the dining room waitercaptains, if at all, on an infrequent and sporadic basis.10Accord-9 Floridan Hotel of Tampa,Inc, supra.10 Beattie Automobile Dealers Assoolation,122 NLRB 1616. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDingly, we find that they are not supervisors within the meaning ofthe Act, and we shall include them in the unit.The Petitioner contends that an individual named Owen Smith ishead of the room service waiters, and in this position exercises super-visory authority.The Employer denies the existence of any suchcategory as room service headwaiter, and testified that Owen Smithdid not have or exercise any supervisory authority. In view of thisdirect conflict of testimony, we shall make no finding as to the super-visory status of Owen Smith, but shall allow him to vote subject tochallenge.Accordingly, we find that the following employees at the Employer'sArlington Hotel, Hot Springs, Arkansas, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All employees, including the telephone operators, room clerks, frontclerks, key and information clerks, mail clerks, file clerks, cashiers,food checkers, the social hostess, the publicist, in'spectresses, diningroom waiter captains, and the room service waiters, but excludingthe seasonal employees, bathhouse department employees, general ex-ecutive office employees, the auditor, guards, and all supervisors 11 asdefined in the Act.[Text of Direction of Election omitted from publication.]11The record shows, and there is no dispute,that the manager,resident manager, twoassistantmanagers,bell captains,chief telephone operator,chief bellman,head porter,housekeeper,head of the night cleanup crew, taproom manager, chief engineer, headpainter, chef,catering manager, headwaiter,laundry manager,head printer, head barber,beauty shop manager,and sundry and liquor store managers,all have the authority tohire and discharge employees, or effectively to recommend such actionAccordingly, wefind that they are supervisors within the meaning of the ActLeland Electric Company,Division of American Machine andFoundry Company,and Leland Airborne Products,DivisionofAmericanMachine and Foundry CompanyandInter-nationalUnion of Electrical,Radio and Machine Workers,AFL-CIO,Petitioner.Case No. 9-RC-3726. February 2, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Mark Fox, hearing officer.The hearing officer's rulings made at the hearing are free from pre-judicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].126 NLRB No. 47.